              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLENTOWN WOMEN'S
CENTER, INC.,                                            CIVIL ACTION

                   Plaintiff,

      v.                                                 No. 19-1571

ANTHONY J. SULPIZIO, et al.

                   Defendants.

                                 tr'   ORDER

      AND NOW, this      J&1      day of August 2019, upon consideration of

Plaintiffs Motion for Preliminary Injunction (ECF No. 3), Defendant Anthony J.

Sulpizio's Response thereto (ECF No. 46), and Plaintiffs Reply in support of its

Motion for Preliminary Injunction (ECF No. 64), it is hereby ORDERED and

DECREED Plaintiffs Motion for Preliminary Injunction (ECF No. 3) is DENIED

as to Defendant Anthony J. Sulpizio.


                                                   BY THE COURT:




                                         1
